PARKER, Judge.
The judgment appealed from was dated 19 April 1972. The record on appeal was docketed in this Court on 7 September 1972, which was more than ninety days after the date of the judgment appealed from. No order of the trial tribunal extending the time for docketing appears in the record. For failure of appellant to docket the record on appeal within the time allowed by the rules of this Court, this appeal is subject to dismissal. Rule 5, Rules of Practice in the Court of Appeals. State v. Simpson, 14 N.C. App. 456, 188 S.E. 2d 535; State v. Cook, 11 N.C. App. 439, 181 S.E. 2d 172.
Nevertheless, we have carefully reviewed the record and prejudicial error sufficient to warrant a new trial is not shown. The only assignment of error noted in the record, that the trial court erred in allowing the solicitor too great latitude in cross-examining defendant as to his prior criminal record, we find without merit. State v. Weaver, 3 N.C. App. 439, 165 S.E. 2d 15, cert. denied, 275 N.C. 263.
Appeal dismissed.
Judges Campbell and Morris concur.